Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 6, 9, 16 and 19 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Examiner notes in response to The Examiner’s request for additional information concerning clarity of the invention with regard to the independent claim language Applicant’s representative sent the following via email on 05/19/2022: 
Remarks
Claim 1 reads:
A data extraction method, comprising:
obtaining a data extraction instruction sent by a client, wherein the data extraction instruction is an instruction issued by a target checker logging in to the client, and the data extraction instruction carries a user identifier of the target checker as a target user identifier;
obtaining extraction authority information for the target user identifier according to a preset correspondence and the target user identifier as target extraction authority information, wherein the preset correspondence comprises: a plurality of correspondences between user identifiers and extraction authority information, and the extraction authority information is information for representing an authority of a corresponding checker to extract vehicle passing data;
extracting, from to-be-checked vehicle passing data, to-be-checked vehicle passing data that matches the target extraction authority information, as first to-be-checked data; and
sending the first to-be-checked data to the client.

As recited at paragraph [0110] of the present application, throughout data extraction, only by triggering the client to send the data extraction instruction, the target checker can obtain the required vehicle passing data without other operations, thereby reducing the number of manual operations of the checker in data extraction. This further reduces the number of manual operations in data checking and improves data checking efficiency. 
Apparently, the data extraction method of the present invention can simplify the process of the data extraction, and improve the speed of extracting data. Furthermore, the method of the present invention reduces the number of manual operations of the checker in data extraction, and further reduces the number of manual operations in data checking and improves data checking efficiency.

In the present invention, each target checker has a user identifier, which may be any information that can uniquely identify the checker. For example, it may be a login account for the checker to log in to the data analysis system. Of course, in order to ensure the security of the data analysis system and the data therein, when the checker logs in to the client by the login account, the client needs to verify the identity of the checker. Upon successful verification, the checker is allowed to log in to the client, that is, the user logs in to the data analysis system. (see paragraph [0128]). By setting a user identifier for each target checker, a person who has no account cannot log in the client to obtain the data, thereby improving the security of the data.

Furthermore, paragraphs [0144]-[0145] of the present invention recites “a correspondence between each user identifier and extraction authority information is pre-set, that is, a correspondence between each checker and extraction authority information is pre-set. After a data extraction instruction sent by a target checker logging in to a client through the client is obtained, target extraction authority information may be automatically determined according to the user identifier of the target checker, i.e., target user identifier, carried in the data extraction instruction, and to-be-checked vehicle passing data matching the target extraction authority information is extracted from the vehicle passing data and sent to the client.” and “the data analysis system pre-sets the extraction authority information for the checker. The extraction authority information is information for representing the authority of the corresponding checker to extract the vehicle passing data. The checker can only extract vehicle passing data under his/her authority, avoiding the fraudulent behavior of the checker to a certain extent”.

It can be seen that a correspondence between each user identifier (that is, each checker) and extraction authority information is pre-set. In other words, each checker has corresponding extraction authority information. Each checker can only extract vehicle passing data under his/her extraction authority. In this case, any checker cannot extract vehicle passing data under extraction authorities of other checkers. In this way, it can be avoided that one checker extracts vehicle passing data that is required to be checked by other checkers, thereby improving the security of the data, and avoiding the fraudulent behavior of the checker.

Therefore, the technical solution of the present invention can bring about the following effects: 1) reducing the number of manual operations of the checker in data extraction, reducing the number of manual operations in data checking and improving data checking efficiency; 2) simplifying the process of the data extraction, and improving the speed of extracting data; and 3) improving the security of the data, and avoiding the fraudulent behavior of the checker.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites multiple instances of “…a preset correspondence…”; however, it is unclear to The Examiner which preset correspondence is referenced because independent claim 1 also claims recitation of “…a preset correspondence…”. As a result, the metes and bounds of the claim are not clear. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 2, 4, 5, 7, 8, 11 – 15, 17 – 18 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art as disclosed in as-filed disclosure) in view of Jackson (US Patent No. 10126740 B2).

Per claim 11, AAPA suggests a data extraction apparatus (reads on the obvious device that receives the inputted extraction conditions and device authority information from the checker, see AAPA para 0004), comprising: a first obtaining module, configured for obtaining  (reads on the obvious module that receives the inputted extraction conditions from the checker, see AAPA para 0004) a data extraction instruction sent by (reads on extraction conditions from the checker, see AAPA para 0004) a client (reads on the obvious device used by the checker, see AAPA para 0004 and 0006), wherein the data extraction instruction is an instruction issued by (reads on the combination of device authority information representing the checker’s authority to obtain media acquired by the image acquisition device and extraction conditions not limited to any combination of data attributes of the vehicle passing data from the checker, see AAPA para 0004 – 0005) a target checker (reads on the checker who wants to identify whether the vehicle passing data is violation data, see AAPA para 0003 – 0004), and the data extraction instruction carries a user identifier of the target checker as a target user identifier (reads on the device authority information representing the checker’s authority to obtain media acquired by the image acquisition device, see AAPA para 0004); a second obtaining module, configured for obtaining extraction authority information for (reads on the obvious module that receives the device authority information from the checker and determining when the checker has the authority to obtain the images, see AAPA para 0004) the target user identifier (reads on the information representing the checker’s authority to obtain media acquired by the image acquisition device, see AAPA para 0004) according to a preset correspondence (The Examiner construes this to be an obvious limitation of the disclosure of AAPA else there would be no need to determine what authority this particular checker has if there were not at least two checkers with different access to data, see AAPA para 0004) and the target user identifier as target extraction authority information identifier (reads on the information representing the checker’s authority to obtain media acquired by the image acquisition device, see AAPA para 0004), wherein the preset correspondence comprises: a plurality of correspondences between user identifiers and extraction authority information (The Examiner construes this to be an obvious limitation of the disclosure of AAPA else there would be no need to determine what authority this particular checker has if there were not at least two checkers with different access to data, see AAPA para 0004), and the extraction authority information is information for representing an authority of a corresponding checker to extract vehicle passing data (reads on device authority information corresponding to the checker representing the checker's authority to obtain images and/or videos acquired by the image acquisition device, see AAPA para 0004); a first extraction module, configured for extracting (reads on the obvious module used by the data analysis system that extracts vehicle passing data according to the checker and supplied conditions, see AAPA para 0006), from to-be-checked vehicle passing data (reads on a large amount of vehicle passing data that could contain violation data, see AAPA para 0003), to-be-checked vehicle passing data (reads on a large amount of vehicle passing data that could contain violation data, see AAPA para 0003) that matches (reads on the vehicle passing data that corresponds to the passed identifiers, see AAPA para 0003 – 0006) the target extraction authority information (reads on the device authority information from the checker, see AAPA para 0004), as first to-be-checked data (reads on the vehicle passing data that indicates vehicle violation data, see AAPA para 0003); and a first sending module (reads on the obvious module that pushes the extracted vehicle passing data indicated as vehicle violation data to the checker, see AAPA para 0003 and 0006), configured for sending (reads on pushing the extracted vehicle passing data indicated as vehicle violation data to the checker, see AAPA para 0003 and 0006) the first to-be-checked data (reads on the vehicle passing data that indicates vehicle violation data, see AAPA para 0003) to the client  (reads on the obvious device used by the checker, see AAPA para 0004 and 0006).  AAPA is silent on explicitly stating logging in to the client.

BACKGROUND
[0003] In the field of intelligent transportation, the data analysis system can obtain a large amount of vehicle passing data, which is data recognized from images and/or videos acquired by the image acquisition device. The vehicle passing data may have to-be-checked violation data. Therefore, it is necessary to check the obtained vehicle passing data to determine whether the vehicle passing data is violation data. In one case, when the vehicle passing data indicates vehicle violation, the vehicle passing data may be determined to be violation data. The vehicle violation includes, but is not limited to, parking violation, speeding, reverse driving, illegal lane change, and red light violation. Due to the particularity of the check of the vehicle passing data, it is necessary to manually check whether the vehicle passing data is violation data, that is, a checker needs to manually identify whether the vehicle passing data is violation data.
[0004] In the process of manually checking the vehicle passing data, the checker first needs to extract to-be-checked vehicle passing data from massive vehicle passing data, and then manually check the extracted vehicle passing data. In the existing process of extracting the vehicle passing data, the checker manually inputs extraction conditions of the to-be-checked vehicle passing data, and a data analysis system extracts the required vehicle passing data from the massive passing data according to the extraction conditions input by the checker and device authority information corresponding to the checker pre-stored in the data analysis system, and pushes it to the checker. In the existing process of extracting the vehicle passing data, the checker may have the authority to obtain all the vehicle passing data. The device authority information may be: information for representing the checker's authority to obtain images and/or videos acquired by the image acquisition device. When the checker has the authority to obtain the images and/or videos acquired by the image acquisition device, he or she may obtain the images and/or videos, and check whether vehicle passing data detected from the obtained images and/or videos is violation data.
[0005] The above extraction condition may be any combination of data attributes of the vehicle passing data. The data attributes may include, but are not limited to, checkpoint identifier, vehicle identifier, vehicle type, vehicle violation type, vehicle violation act, time information, vehicle violation location, and so on. The violation type may include parking violation, speeding, reverse driving, lane change violation, red light violation, and so on. The vehicle violation act may include an act that a vehicle is not driven in a vehicle lane, and so on.
[0006] For example, extraction conditions input by the checker A are: checkpoint identifier: checkpoint identifier 1 and checkpoint identifier 2 (the checkpoint identifier 1 is an identifier of a checkpoint 1 and the checkpoint identifier 2 is an identifier of a checkpoint 2), vehicle type: bus and car, vehicle violation type: red light violation. Device authority information pre-stored in a data analysis system indicates that the checker A has the authority to obtain the images and/or videos acquired by the image acquisition device corresponding to the checkpoint 1 and checkpoint 2. At this time, the data analysis system extracts vehicle passing data whose checkpoint identifier is checkpoint identifier 1 or checkpoint identifier 2, whose vehicle type is bus or car, and whose vehicle violation type is red light violation, and then pushes the extracted vehicle passing data to the checker A.
[0007] It can be seen that the checker needs to manually input the extraction conditions of the vehicle passing data in the existing process of extracting the vehicle passing data, and there are numerous operations in the data checking process. Thus, the data checking efficiency is low.



Jackson suggests 
various modules (reads on instructions that implement program logic, see Jackson col. 25 line 60 – col. 26 line 15); and logging in to the client (reads on the user is recognized as preauthorized by the login control and verification features of the request server which is configured to receive a data request from a user/agent, see Jackson col. 5 lines 33 – 40 and col. 11 lines 12 – 47).
[col. 4 lines 33 - 40]
The vehicle tracking and locating system 100 includes a database controller 110 in operative communication with a master database 114, a request server 116 configured to receive a data request from a user or agent, an input request processor 120 operatively coupled to the request server 116, and an output processor 122 operatively coupled to the request server 116 and configured to provide data of interest from information records 126 stored in the master database 114. 
[col. 11 lines 12 – 47]
Turning back to FIG. 2, the request server 116 may provide the authentication component 230, which includes login control and verification. In one embodiment, the user is not required to affirmatively log-in. Rather, using caller-ID, IP address confirmation, or a similar process, the authentication component 230 may recognize the phone number or internet address of the caller or other identification of the external communication device 130, which has been preauthorized for acceptance by the authentication component 230. Each telephone or other communication device 130 is preferably authorized in advance for acceptance by the authorization component 230.

(57) Alternatively, the authorization component 230 need be not be resident in the request server 116 or in the vehicle tracking and locating system 100, and may be provided by a third-party component or service, such as the SMS third party service provided 224 or the MIMS third party service provider 226 discussed above. Any third-party provider may assist in authenticating the user.

(58) In another embodiment, when the user places a call to the request server 116, the request server transmits a display interface or GUI to the user, and the user may then provide a security code or other password to gain access to vehicle tracking and locating system 100. Of course, the third-party component or service such as the SMS or MMS third party service provider 224, 226 may also transmit the display interface or GUI to the user.

(59) Once the user has transmitted a request to the request server and 116 and has been properly authenticated, the search engine 311 determines if the requested license plate number is found in the database, subject to the above-described criteria for permitting the user to obtain access to information. If a match is found, the output processor 122 organizes and transmits the data of interest to the user in one of a variety of possible formats, depending upon the format in which the request was received.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the data access teachings of the prior art of record by integrating the data access teachings of Jackson to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, one of ordinary skill in the art would have recognized that applying the known login to the client/request server prior to gaining data access technique of Jackson would have yielded predictable results and resulted in a system where the implied authentication of the prior art is explicitly taught by Jackson. It would have been recognized that applying the authentication prior to access technology of Jackson to the data access teachings of the prior art of record would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such authentication technology into similar systems that would allow more tailored security configurations. The motivation to combine the references applies to all claims under this heading.

Per claim 12, the prior art of record further suggests wherein, the apparatus further comprises: a first determination module (see Jackson col. 25 line 60 – col. 26 line 15), configured for before to-be-checked vehicle passing data that matches the target extraction authority information is extracted from to-be-checked vehicle passing data, determining, according to the target user identifier, device authority information pre-configured for the target checker, as target device authority information, wherein the device authority information is information for representing an authority of a corresponding checker to obtain images and/or videos acquired by an image acquisition device (reads on before vehicle violation data is determined, determining that checker A has the authority to obtain the images and/or videos acquired by the image acquisition device corresponding to the checkpoint 1 and checkpoint 2 via device authority information pre-stored in the data analysis system, see AAPA para 0006); and  the first extraction module is further configured for  (see Jackson col. 25 line 60 – col. 26 line 15): extracting, from the to-be-checked vehicle passing data, to-be-checked vehicle passing data that matches the target extraction authority information and the target device authority information, as first to-be-checked data (reads on extracting the required vehicle passing data from the passing data according to the extraction conditions and information representing the checker’s authority to obtain media acquired by the image acquisition device, see AAPA para 0004).  
Per claim 13, the prior art of record further suggests a judgment module (see Jackson col. 25 line 60 – col. 26 line 15), a second extraction module (see Jackson col. 25 line 60 – col. 26 line 15) and a second sending module (see Jackson col. 25 line 60 – col. 26 line 15), wherein the judgment module is configured for before the extraction authority information for the target user identifier is obtained according to the preset correspondence and the target user identifier as the target extraction authority information, determining, according to the preset correspondence and the target user identifier, whether a first correspondence comprising the target user identifier exists in the preset correspondence (reads on determining if the user has authority to access data, see AAPA para 0004); the second obtaining module is triggered when the first correspondence exists (reads on determining if the user has authority to access data, see AAPA para 0004); and the second extraction module is triggered when the first correspondence does not exist (reads on the implicit teaching of determining the user does not have authority to access data, see AAPA para 0004); the second extraction module is configured for extracting, from the to-be-checked vehicle passing data, to-be-checked vehicle passing data that matches the target device authority information, as second to-be-checked data (reads on the implicit teaching of only passing data the checker has authority to receive, see AAPA para 0004); and the second sending module is configured for sending the second to-be-checked data to the client (reads on the implicit teaching of only passing data the checker has authority to receive, see AAPA para 0004).  
Per claim 14, the prior art of record further suggests wherein, the to-be-checked vehicle passing data is arranged in chronological order (The Examiner construes this to be an obvious limitation of time information being stored in the vehicle passing data, see AAPA para 0005, because one of ordinary skill in the art would consider it within the realm of conventional computer science to be able to arrange stored data, that can be searched on time information, in a chronological manner in order to meet the needs of the business); each piece of to-be-checked vehicle passing data contains a checkpoint identifier (reads on the attributes of the data include a checkpoint identifier, see AAPA para 0004 – 0005); the target extraction authority information comprises at least information defining that the target checker has an authority to extract to-be-checked vehicle passing data containing the target checkpoint identifier (reads on pre-stored device authority information indicates checker authority to obtain authorized media, see AAPA para 0004 – 0006); the first extraction module comprises:  a first traversal determination unit (see Jackson col. 25 line 60 – col. 26 line 15), configured for traversing the to-be-checked vehicle passing data according to an arrangement order of the to-be-checked vehicle passing data (reads on the data analysis system extracts vehicle passing data that match the specific extraction conditions, see AAPA para 0004 – 0006), and determining a first piece of to-be-checked vehicle passing data that matches the target extraction authority information, as first vehicle passing data, wherein a checkpoint identifier contained in the first vehicle passing data is the target checkpoint identifier, and the first vehicle passing data is used as the first to-be-checked data (reads on the data analysis system extracts vehicle passing data that match the specific extraction conditions of checkpoint identifier 1 and specific time information and passes that vehicle passing data to the checker A, see AAPA para 0004 – 0006); a second traversal determination unit (see Jackson col. 25 line 60 – col. 26 line 15), configured for continuing to traverse the to-be- checked vehicle passing data, and sequentially determining to-be-checked vehicle passing data that meets a first preset condition, as second vehicle passing data, wherein the first preset condition comprises: to-be-checked vehicle passing data matching the target extraction authority information, and a checkpoint identifier contained therein being the same as the checkpoint identifier contained in the first vehicle passing data (reads on the data analysis system extracts vehicle passing data that match the specific extraction conditions of checkpoint identifier 1 and different specific time information and passes that vehicle passing data to the checker A, see AAPA para 0004 – 0006); a first determination unit, configured for determining the determined second vehicle passing data as the first to-be-checked data (reads on the data analysis system extracts vehicle passing data that match the specific extraction conditions of checkpoint identifier 1 and different specific time information and passes that vehicle passing data to the checker A, see AAPA para 0004 – 0006; and an extraction unit, configured for extracting all the determined first to-be-checked data (reads on pushing the extracted vehicle passing data to the checker A, see AAPA para 0006).  
Per claim 15, the prior art of record further suggests wherein, the first determination unit comprises: a first determination sub-module (see Jackson col. 25 line 60 – col. 26 line 15), configured for determining all the determined second vehicle passing data as the first to-be-checked data; or a second determination sub-module (see Jackson col. 25 line 60 – col. 26 line 15), configured for determining a first preset number of pieces of firstly determined second vehicle passing data in the determined second vehicle passing data, as the first to-be-checked data (reads on identifying whether the extracted vehicle passing data is violation data, see AAPA para 0004 – 0006).  
Per claim 17, the prior art of record further suggests wherein, the to-be-checked vehicle passing data is arranged in chronological order (reads on the data analysis system extracts vehicle passing data whose checkpoint identifier is checkpoint identifier 1 and has specific time information and that information is checked for violation data, see AAPA para 0004 – 0006); each piece of to-be-checked vehicle passing data contains a checkpoint identifier (reads on the data analysis system extracts vehicle passing data whose checkpoint identifier is checkpoint identifier 1 and has specific time information and that information is checked for violation data, see AAPA para 0004 – 0006); the target extraction authority information comprises at least: information defining that the target checker has an authority to extract to-be-checked vehicle passing data containing the target checkpoint identifier (reads on the  information representing the checker’s authority to obtain media acquired with specific extraction conditions such as checkpoint identifier by the image acquisition device, see AAPA para 0004 – 0006); the first extraction module is further configured for: traversing the to-be-checked vehicle passing data according to the arrangement order of the to-be-checked vehicle passing data, and determining a first piece of to-be-checked vehicle passing data that matches the target extraction authority information, as third vehicle passing data, wherein a checkpoint identifier contained in the third vehicle passing data is the target checkpoint identifier, and the third vehicle passing data is used as the first to-be-checked data (reads on determining violation data from extracted vehicle passing data whose checkpoint identifier is checkpoint identifier 1, see AAPA para 0004 – 0006); continuing to traverse the to-be-checked vehicle passing data, and sequentially determining a second preset number of to-be-checked vehicle passing data that firstly meets a third preset condition, as the first to-be-checked data, wherein the third preset condition comprises: to-be- checked vehicle passing data matching the target extraction authority information, and a checkpoint identifier contained therein being the same as the checkpoint identifier contained in the third vehicle passing data; and extracting all the determined first to-be-checked data (reads on determining violation data from extracted vehicle passing data whose checkpoint identifier is checkpoint identifier 1, see AAPA para 0004 – 0006. The Examiner asserts that any number of matching data for the specific extraction conditions would be passed to the checker based on the manual procedure currently implemented).  
Per claim 18, the prior art of record further suggests: a second determination module (see Jackson col. 25 line 60 – col. 26 line 15), configured for before to-be-checked vehicle passing data that matches the target extraction authority information is extracted from the to-be-checked vehicle passing data, as first to-be-checked data, determining the to-be-checked vehicle passing data, wherein the second determination module is further configured for: extracting, from vehicle passing data, vehicle passing data that meets a preset condition, and caching the extracted vehicle passing data in a preset data pool as the to-be-checked vehicle passing data (reads on first determining the checker has the authority to obtain the media acquired by the image acquisition device then pass the data according to the extraction conditions input the by the checker to the checker, see AAPA para 0004 and 0006. The Examiner asserts caching the data available to the checker would be an obvious limitation of the prior art’s teaching of the checker only having access to authorized data because it is within the realm of conventional computer science to do so in order to meet the needs of the business); wherein the vehicle passing data that meets the preset condition is vehicle passing data that meets extraction authority information for any user identifier for the preset data pool, and does not meet a preset data filtering condition, wherein the user identifier is a user identifier in the preset correspondence (reads on the massive data that is available to the checker prior to applying the extraction conditions input the checker, see AAPA para 0004 – 0006).  
Claim 21 the electronic device (see Jackson Figure 5 and col. 15 line 4 – col. 16 line 13), comprising: a processor (see Jackson Figure 5 block 528), a communication interface (see Jackson Figure 5 block 530), a memory (see Jackson Figure 5 block 526), and a communication bus (see arrows of Jackson Figure 5), wherein the processor, the communication interface and the memory communicate with each other through the communication bus (see arrows of Jackson Figure 5); the memory is configured for storing a computer program (see Jackson Figure 5 and col. 15 line 4 – col. 16 line 13) is analyzed with respect to claim 11.
 Claim 22 the non-transitory computer readable storage medium (see Jackson Figure 5 and col. 15 line 4 – col. 16 line 13) is analyzed with respect to claim 21.
Claim 1 is analyzed with respect to claim 11.
Claim 2 is analyzed with respect to claim 12.
Claim 4 is analyzed with respect to claim 14.
Claim 5 is analyzed with respect to claim 15.
Claim 7 is analyzed with respect to claim 17.
Claim 8 is analyzed with respect to claim 18.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN F SHAW/Primary Examiner, Art Unit 2496